PER CURIAM.
The plaintiff below appeals from an order vacating default final judgments. The motions to vacate asserted that either there was no service of process and/or that the wrong parties were served. In response, the plaintiff filed the verified returns of service. Following a non-eviden-tiary hearing, the trial court granted the motions to vacate. This appeal followed.
“[A] process server’s return of service on a defendant which is regular on its face is presumed to be valid absent clear and convincing evidence presented to the contrary.” Telf Corp. v. Gomez, 671 So.2d 818, 818 (Fla. 3d DCA 1996). A simple denial of service does not constitute clear and convincing evidence. Telf Corp., 671 So.2d at 819. Therefore, we reverse the order vacating default final judgments and remand for an evidentiary hearing.
Reversed and remanded.